Order, Supreme Court, New York County, entered on February 20, 1980, denying plaintiffs’ motion for a preliminary injunction directing defendants to, inter alia, allow them access to and use of the library located in the primary suite in the subject law offices, unanimously affirmed, without costs. Our affirmance is in part predicated upon our belief, as gleaned from the record, that "access to and reasonable use of the library” is and will be available to plaintiffs during normal business hours. Concur— Murphy, P. J., Kupferman, Birns, Sandler and Sullivan, JJ.